Citation Nr: 0126162	
Decision Date: 11/08/01    Archive Date: 11/20/01	

DOCKET NO.  99-13 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
D.C.


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left hand.  

2.  Entitlement to a higher rating for residuals of a left 
third finger injury, initially assigned a noncompensable 
evaluation, effective from November 1, 1997.  

3.  Entitlement to a higher rating for a dorsal chip fracture 
of the distal phalanx of the left little finger, initially 
assigned a noncompensable evaluation, effective from November 
1, 1997.  

4. Entitlement to a higher rating for chondromalacia of the 
right knee, initially assigned a 10 percent evaluation, 
effective from November 1, 1997.  

5.  Entitlement to a higher rating for chondromalacia of the 
left knee, initially assigned a 10 percent evaluation, 
effective from November 1, 1997.  




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from April 1977 to 
October 1997.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Washington, D. C., 
Regional Office (RO), which denied entitlement to service 
connection for arthritis.  This determination also granted 
service connection for residuals of injuries to his left 
third finger and left little finger, as well as service 
connection for chondromalacia of the right and left knees, 
and rated each of these disorders as noncompensably 
disabling, effective from November 1, 1997.  A subsequent 
rating action increased the disability evaluation for each of 
the veteran's knee disorders to 10 percent disabling, 
effective from November 1, 1997.  

This case was previously before the Board in February 2001, 
when it was remanded to the RO for additional development.  
The case has since been returned to the Board.  


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained to the extent 
possible.  

2.  Arthritis of the left hand was not demonstrated on 
radiologic examination of the hand subsequent to service.  

3.  The service-connected left third finger residuals are 
manifested by soft tissue swelling without functional 
impairment productive of favorable or unfavorable ankylosis 
or limitation of motion.  

4.  The service-connected fracture residuals of the distal 
phalanx of the left little finger are manifested by a flexion 
deformity at the distal interphalangeal joint without 
functional impairment productive of ankylosis or limitation 
of motion.  

5.  The veteran's service-connected right knee disorder is 
manifested by complaints of pain with range of motion shown 
to be from zero to 125 degrees with crepitus, but without 
objective findings of arthritis, instability or subluxation.  

6.  The veteran's service-connected left knee disorder is 
manifested by complaints of pain with range of motion shown 
to be from 10 to 120 degrees with crepitus, but without 
objective findings of arthritis, instability or subluxation.  


CONCLUSIONS OF LAW

1.  Arthritis of the left hand was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a)).  

2.  The criteria for a compensable initial disability 
evaluation of the veteran's left third finger disability have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.31, 4.40, 4.45, and Part 
4, Diagnostic Code 5226 (2001); 66 Fed. Reg. 45, 620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  

3.  The criteria for a compensable initial evaluation for the 
veteran's left little finger disability have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.40, 4.45 and Part 4, Diagnostic Code 5227 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).  

4.  The criteria for an initial evaluation in excess of 
10 percent for right knee chondromalacia are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.20, 4.40, 4.45, 4.59, and Part 4, 
Diagnostic Codes 5003, 5260, 5261 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.159 
and 3.326(a)).  

5.  The criteria for an initial evaluation in excess of 
10 percent for left knee chondromalacia are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.40, 4.45, 4.59, and Part 4, Diagnostic 
Codes 5003, 5260, 5261 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As to the requirements of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (hereinafter 
VCAA), by virtue of the rating decision, a statement of the 
case and supplemental statements of the case issued during 
the pendency of this appeal, as well as the development 
directed by the Board's February 2001 remand, the veteran was 
given notice of the information and medical evidence 
necessary to substantiate his claims.  Moreover, it appears 
that all evidence identified by the veteran has been obtained 
and associated with the claims file.  The veteran's service 
medical records are on file and appear to be intact.  In 
addition, the RO provided the veteran with VA examinations in 
April 1998 and October 1999.  While the veteran was scheduled 
for a further examination in connection with his claims 
pursuant to the Board's February 2001 remand, he failed to 
report.  Good cause has not been shown for his failure to 
report.  Under the circumstances, VA has satisfied its duty 
to notify and assist the veteran in this case, and no further 
assistance to the veteran is required.  38 U.S.C.A. §§ 5103, 
5103A.  Here we note that the duty to assist is not always a 
one way street and that the veteran has an obligation to 
assist in the adjudication of his claim.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

I.  Service Connection for Arthritis of the Left Hand

The veteran is seeking entitlement to service connection for 
arthritis of the left hand, which he maintains had its onset 
in service.  

A review of his service medical records reveals that the 
veteran injured various digits of his left hand on a number 
of occasions and that arthritis in his hands was clinically 
diagnosed in July 1996 and again on his retirement 
examination in September 1997.  However, X-rays of his left 
hand during service were consistently negative for any 
showing of arthritis, although it does not appear that an X-
ray examination of the left hand was performed at the time of 
his retirement examination.  

On his initial VA examination in April 1998, the veteran 
related a history of fractures of the third and fifth fingers 
of the left hand and complaints of pain and swelling over the 
proximal interphalangeal (PIP) joint of the middle finger.  
Examination of the left hand showed a flexion deformity at 
the distal interphalangeal (DIP) joint of the fifth finger of 
the left hand and minimal soft tissue swelling over the PIP 
joint of the middle finger of the left hand.  An X-ray of the 
left hand was interpreted as showing no significant osseous, 
joint or soft tissue swelling.  The VA examiner noted that X-
rays of the left hand were reported to be normal.  

When examined by VA in October 1999, the veteran complained 
of decreased grip strength in the left hand and increased 
left-hand pain particularly with cold weather.  A physical 
examination of the left hand showed increased bony prominence 
in the DIP joint of the little finger.  With the fingers 
extended the distal phalanx was held in 30 degrees of 
flexion.  There was no tenderness to palpation and no 
swelling.  The veteran's middle finger also showed increased 
prominence of the DIP joint.  There was some soft tissue 
swelling in the middle finger but no tenderness to palpation.  
The veteran was noted to have only moderate grip strength in 
the left hand.  The pertinent diagnoses were claims of 
decreased grip strength and increased pain in the left hand 
with claims of arthritis not substantiated by X-ray in 
April 1998.  

As noted above, the Board remanded this case in February 2001 
partly to afford the veteran a VA orthopedic examination to 
ascertain whether he had arthritis involving the left hand in 
light of the inconsistencies noted between the veteran's 
service medical records and the VA clinical evidence adduced 
subsequent to service.  This examination was scheduled for a 
date in April 2000, but the veteran failed to report.  

VA outpatient treatment records compiled in February and 
March 2000, which were received in June 2001, show that the 
veteran had continuing complaints of left hand pain and 
stiffness alleviated by medication, hot showers and activity.  
Degenerative joint disease of the left hand and carpal tunnel 
syndrome were suspected, but the precise etiology for the 
left-hand complaints was not established.  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability were incurred in 
active military service or, if preexisting active service, 
was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In this case, when examined for service retirement in 
September 1997, the veteran was noted to have arthritis in 
his hands.  This notation, however, appears to have been 
based on the veteran's reported medical history as opposed to 
any definitive clinical or radiological findings.  In fact, 
X-rays of left hand, which might have sustained the notation 
on the veteran's September 1997 retirement examination, were 
not performed at that time.  As such, the assessment of 
arthritis by service physicians cannot be accepted as a 
definitive medical diagnosis of that disorder, especially in 
light of the post service record.  

By contrast, the Board attaches significant probative value 
to the X-ray examination of the veteran's left hand in 
April 1998, which showed no evidence of arthritis of the left 
hand.  For VA purposes, the existence of arthritis stemming 
from inservice trauma must be established by X-ray findings.  
See 38 C.F.R. § 4.71a, diagnostic codes 5003, 5010 (2001).  

The existence of a current disability is the cornerstone of 
the claim for VA disability.  38 U.S.C.A. §§ 1110, 1131; see 
Degmetich v. Brown, 104 F. 3d. 1328 (Fed. Cir. 1997) 
(upholding the Secretary's interpretation of 38 U.S.C.A. §§ 
1110 and 1131 as requiring the existence of a current 
disability for VA compensation purposes); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (Congress specifically 
limits entitlement to service connection for disease or 
injury to cases where such the disease or injury has resulted 
in disability; in the absence of proof of a current 
disability, there can be no valid claim).  Because the clear 
preponderance of the medical evidence shows that arthritis of 
the left hand has not been established by X-ray examination, 
there is no current disability, and the claim must be denied.  

Although the veteran has asserted he has arthritis of the 
left hand, which he alleges had its onset in service, he does 
not have the requisite knowledge of medical principles that 
permit him to render an opinion regarding matters involving 
medical diagnosis or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Further, as 
indicated above, the veteran in this case failed to report 
for a scheduled examination that might have provided medical 
evidence or opinion supportive of his claim.  See 38 C.F.R. 
§ 3.655.  This evidence, however, was not forthcoming, and 
the Board must rely on the evidentiary record before it, 
which does not warrant allowance of the benefit sought.  

II.  Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  In cases where entitlement to compensation has 
already been established and an increase in the disability 
rating is an issue, it is the current level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, in cases where, as here, the 
claim for a higher evaluation stems from an initial grant of 
service connection for a disability at issue, "staged" 
ratings may be assigned if there is a material change in the 
degree of disability during the pendency of the appeal.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a 
question as to which of two evaluations will be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2000).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures or to deformity, adhesions, defective innervation 
or other pathology, or it may be due to pain supported by 
adequate pathology and evidenced by visual behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse, 
as well as instability of station, disturbance of locomotion, 
and interference with sitting, standing, and weightbearing 
are relevant considerations for determining joint 
disabilities.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures, should 
be noted carefully as points of contact which are diseased.  
38 C.F.R. § 4.59.  

A.  Residuals of a Left Third Finger Injury

The veteran's service medical records show that he injured 
the middle finger of the left hand playing football in 
August 1978.  An X-ray of the veteran's finger was negative 
for fracture.  However, a metallic foreign body was noted in 
the dorsal soft tissues of the third phalanx.  This foreign 
body was interpreted to be a needle broken into two sections.  
The veteran's service physicians noted that this was an 
incidental finding and not acute.  A decision was made to let 
the material remain, as there were no signs of infection.  
The veteran was diagnostically assessed as having a ligament 
tear of the volar plate.  

On his VA examination in April 1998, the veteran complained 
of pain and swelling over the PIP joint of the middle finger 
and stated that he experiences pain on exposure to cold 
temperatures.  Examination of the left hand showed minimal 
soft tissue swelling over the PIP joint.  The veteran's 
handgrip showed normal strength.  He was able to approximate 
the tips of his fingers to the median transverse fold of the 
palm without difficulty.  An X-ray of the left hand 
demonstrated no significant osseous, joint, or soft tissue 
abnormality.  

When examined by VA in October 1999, the veteran complained 
that since his last VA examination in April 1998, he had 
experienced decreased grip strength in the left hand and 
increased left-hand pain.  He said that he used extra 
strength Tylenol for pain.  It was reported that the veteran 
was right-handed.  On physical examination of the middle 
finger, there was increased prominence of the DIP joint and 
some soft tissue swelling.  There was no tenderness to 
palpation.  The veteran was noted to have moderate grip 
strength.  

As noted above, the veteran failed to report for a VA 
examination in April 2000 that was requested by the Board in 
order to record the veteran's pertinent medical complaints, 
symptoms and clinical findings, to include range of motion 
and functional limitations caused by the left middle finger 
and left little finger disabilities.  

VA outpatient treatment records dated in February and 
March 2000, which were received in June 2001, show that the 
veteran was seen at a VA outpatient treatment clinic with 
complaints of left hand stiffness.  Physical examination 
revealed deep tendon reflexes and strength in all extremities 
to be intact, except for grip strength in the left hand, 
which was 4+/5.  Tinel's sign and Phalen's test were 
negative.  

The veteran's residuals of an injury of the left middle 
finger have been rated noncompensably disabling by the RO 
under the provisions of Diagnostic Code 5226 of the rating 
schedule.  Diagnostic Code 5226 provides a maximum disability 
evaluation of 10 percent for either favorable or unfavorable 
ankylosis of the middle finger.  Extremely unfavorable 
ankylosis is rated as an amputation of the middle finger 
under Diagnostic Codes 5154.  

In classifying the severity of ankylosis and limitation of 
motion of a single digit, the rating schedule provides that 
the determination be made on the basis of whether motion is 
possible to within two inches of the median transverse fold 
of the palm.  If such motion is possible, then the rating 
will be for favorable ankylosis; otherwise, the rating will 
be for unfavorable ankylosis.  See Note (3) before 38 C.F.R. 
§ 4.71a, Diagnostic Code 5216.  

In reviewing the rating criteria in relation to the veteran's 
service-connected disability of the left middle finger, the 
Board finds that the disability picture is more consistent 
with the currently assigned noncompensable evaluation.  The 
evidence does not indicate that the veteran currently has 
favorable or unfavorable ankylosis of the left middle finger.  
The veteran has complaints of intermitting pain and stiffness 
of the left middle finger, especially with exposure to cold 
temperatures, but there is no objective evidence of 
significant anatomical or functional defects, instability or 
any limitation of motion.  There is clinical evidence of soft 
tissue swelling over the PIP joint and slightly reduced grip 
strength and complaints of pain, but there is no indication 
that these complaints and findings result in any limitation 
of function.  Therefore, without any evidence of ankylosis or 
limitation of function, the Board concludes, with due 
consideration to the provisions of 38 C.F.R. §§ 4.40 and 
4.45, that the veteran's left middle finger disability does 
not meet the requirements for a compensable disability 
evaluation.  

The Board observes that a zero percent rating is not provided 
for under Diagnostic Code 5226.  In every instance where the 
rating schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.  

Where VA has found it unnecessary to include criteria for a 
zero percent rating for a particular diagnostic code because 
the listed criteria are sufficiently clear and unambiguous, 
the provisions of 38 C.F.R. § 4.7 are not for application in 
those cases in which the minimum criteria for a compensable 
rating are not met.  In these circumstances, under 38 C.F.R. 
§ 4.31, the minimum criteria for a compensable rating must be 
met, not merely more nearly approximated.  

B.  Residuals of a Chip Fracture of the Left Little Finger

The veteran's service medical records show that he injured 
his left little finger in July 1993 after falling on the 
ground and landing on his left hand.  When evaluated for this 
injury in August 1993, he was found to have swelling with 
moderate tenderness to palpation over the DIP joint with 
decreased flexion secondary to pain and swelling.  An X-ray 
of the left little finger was interpreted to reveal a dorsal 
chip fracture of the distal phalanx.  The veteran's finger 
was treated with a splint to position the finger in DIP 
extension.  

On VA examination in April 1998, the left hand showed a 
flexion deformity at the DIP joint of the fifth finger.  Grip 
strength was normal, and the tip of the finger could be 
approximated to the median transverse fold of the palm 
without any difficulty.  An X-ray of the left hand showed no 
significant osseous, joint, or soft tissue abnormality.  

On VA examination in October 1999, the veteran complained of 
decreased grip strength in the left hand and increased left-
hand pain with cold weather.  On physical examination of the 
left hand, increased bony prominence in the DIP joint of the 
little finger was noted.  With the fingers extended, the 
distal phalanx was held in 30 degrees of flexion.  There was 
no tenderness to palpation and no swelling.  

When seen for complaints of left-hand stiffness in 
February 2000, the veteran reported pain, occasional tingling 
and numbness.  On examination, his deep tendon reflexes were 
intact and left-hand grip strength was 4+/5.  

The veteran's residuals of a fracture of the left little 
finger have been assigned a noncompensable evaluation 
pursuant to Diagnostic Code 5227 of the rating schedule.  
Under this diagnostic code, a noncompensable evaluation is 
warranted for ankylosis of any finger other than the thumb, 
index finger or middle finger.  A note to Diagnostic 
Code 5227 indicates that in cases involving extremely 
unfavorable ankylosis, the condition will be evaluated as 
amputation under Diagnostic Codes 5152 through 5156.  Under 
Diagnostic Code 5156, a 10 percent evaluation is for 
assignment for amputation of the little finger without 
metacarpal resection at the proximal interphalangeal joint or 
proximal thereto.  A 20 percent evaluation is assigned with 
metacarpal resection (more than one-half of the bone lost).  

While the Board recognizes that the veteran has a flexion 
deformity of the DIP joint, the left little finger is not 
shown to be ankylosed in either a favorable or unfavorable 
position.  In fact, notwithstanding the flexion deformity of 
the distal phalanx, the VA examiner in April 1998 found range 
of motion of the little finger to be intact.  The veteran has 
complaints of occasional tingling and numbness and objective 
findings of decreased grip strength.  There is, however, no 
evidence of arthritis, neurological involvement, or muscle 
atrophy.  Accordingly, the evidence does not support a 
conclusion that a compensable rating is warranted for the 
service-connected left little finger fracture residuals under 
Diagnostic Code 5227 on consideration of both objective and 
subjective manifestations.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995); 38 C.F.R. §§ 4.40 and 4.45.  

Moreover, with range of motion of the left middle and little 
fingers shown to be full, there is no basis for finding 
favorable ankylosis of both fingers such as to warrant a 10 
percent evaluation under Diagnostic Code 5223 of the rating 
schedule.  

C.  Chondromalacia of the Knees

The veteran's service medical records reveal that the veteran 
sustained a left knee contusion in June 1982.  He started to 
experience right knee discomfort in February 1986 with 
prolonged walking and running.  A bone scan of the knees in 
May 1986 disclosed the presence of cortical desmoid, 
bilaterally.  

On VA examination in April 1998, the veteran gave a history 
of bilateral knee pain that was more frequent on the left 
than on the right.  He reported swelling of the left knee 
brought on by prolonged walking and cracking of that knee on 
going up stairs.  He said that sometimes his left knee gave 
out on him.  On physical examination, there was no swelling 
or deformity of either knee.  There was minimal crepitus on 
flexion of the right knee.  No tenderness or instability of 
the right knee was demonstrated.  Flexion of the right knee 
could be performed from zero to 130 degrees and extension 
from 130 to zero degrees without objective evidence of pain.  

The left knee demonstrated tenderness over the left patella 
and minimal crepitus on movement.  The anterior drawer and 
McMurray's tests were negative, as was a test for lateral 
instability.  Flexion and extension of the left knee were 
identical to that of the right without objective evidence of 
pain.  

X-rays of the knees were interpreted as visualizing no 
significant osseous, joint or soft tissue abnormality.  The 
pertinent diagnoses were left chondromalacia patella, and 
normal examination of the right knee.  

On VA examination in October 1999, the veteran complained of 
increased pain in both knees since his VA examination in 
April 1998.  On physical examination, the knees were 
nontender to palpation.  No swelling, deformity, or 
instability was demonstrated.  Flexion of the right knee was 
to 125 degrees and extension was to zero degrees.  Flexion of 
the left knee was to 120 degrees and extension was to 
10 degrees less than zero degrees.  

The veteran's bilateral knee chondromalacia has been 
evaluated as 10 percent disabling for each knee under 
Diagnostic Code 5099-5003.  The use of Diagnostic Code 5099 
represents a rating by analogy.  See 38 C.F.R. §§ 4.20, 4.27.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 
20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Normal range of motion of the knee is from zero to 140 
degrees.  See 38 C.F.R. § 4.71, Plate II (2000).  

Under Diagnostic Code 5260 of the rating schedule, a zero 
percent rating is assigned when flexion of the leg is limited 
to 60 degrees; a 10 percent evaluation is warranted when 
flexion is limited to 45 degrees; while a 20 percent rating 
may be assigned when flexion is limited to 30 degrees, and a 
30 percent rating may be assigned when flexion is limited to 
15 degrees.  

Under Diagnostic Code 5261, a zero percent rating is assigned 
when extension of the leg is limited to 5 degrees; a 10 
percent evaluation is warranted when extension is limited to 
10 degrees; a 20 percent evaluation is for application when 
extension is limited to 15 degrees; a 30 percent evaluation 
is warranted when extension is limited to 20 degrees; a 40 
percent evaluation is for application when extension is 
limited to 30 degrees; and a 50 percent evaluation may be 
granted for extension of the leg that is limited to 45 
degrees.  

With respect to the right knee, the provisions of 38 C.F.R. 
§ 4.59 indicate that "the intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or maligned joints, 
due to healed injury, as entitlement to at least the minimum 
compensable rating for the joint."  The record shows that the 
veteran has minimal limitation of right knee flexion but has 
evidence of painful joint and periarticular pathology 
involving the knee, including findings of crepitus on VA 
examination in April 1998.  However, there is no showing of 
any significant right knee pathology to warrant an evaluation 
in excess of the 10 percent currently assigned under any 
potentially applicable diagnostic code.  Right knee extension 
is full, and even if the factors considered in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), were considered (the factors 
set forth in 38 C.F.R. §§ 4.40, 4.45), the resulting 
limitation of right knee motion in either flexion or 
extension would be unlikely to approximate the criteria for a 
20 percent evaluation under either Diagnostic Code 5260 or 
5261.  Moreover, arthritis has not been visualized in the 
right knee joint, and there is no evidence of ankylosis, 
instability or subluxation, or impairment of the tibia and 
fibula to warrant the assignment of an evaluation in excess 
of 10 percent for the service-connected right knee disorder 
under Diagnostic Codes 5256, 5257, or 5262, respectively.  
While the veteran gave a history of right knee instability on 
VA examination in April 1998, such instability has not been 
objectively confirmed on VA examination.  

With respect to the left knee, there is evidence of 
limitation of knee extension to 10 degrees, which warrants a 
10 percent rating under Diagnostic Code 5261 of the rating 
schedule.  Although there is evidence of such periarticular 
pathology as pain and crepitus in the left knee, there is no 
evidence of ankylosis, instability or subluxation, or 
impairment of the tibia and fibula to warrant the assignment 
of an evaluation in excess of 10 percent for the left knee 
under Diagnostic Codes 5256, 5257, or 5262, respectively.  

The Board also finds that there is no evidence of functional 
loss or impairment that would warrant the assignment of an 
evaluation in excess of 10 percent for the veteran's left 
knee disorder under 38 C.F.R. §§ 4.40, 4.45 or the guidance 
provided by DeLuca.  There is no evidence of ligamentous 
instability or weakness at the time of the examination or on 
the veteran's subsequent VA examination in October 1999.  On 
this latter examination the veteran was noted, furthermore, 
to have a normal gait pattern.  In essence the clinical 
record reveals no evidence of functional loss associated with 
either knee which would warrant an assignment in excess of 
the 10 percent evaluations currently assigned.  

III.  Other Considerations

The Board has considered whether the veteran is entitled to a 
staged rating for his service-connected disabilities as 
prescribed by the Court in Fenderson.  The veteran's service-
connected finger and bilateral knee disabilities appear to 
have been relatively stable since the date of the claim, and 
a staged rating is not indicated.  

The Board concludes that the preponderance of the evidence is 
against the claims for service connection for arthritis of 
the left hand and for initial higher ratings for the service-
connected left middle and little finger disabilities and 
right and left knee disabilities.  Where the preponderance of 
the evidence is against a claim, the benefit-of-the-doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
Schoolman v. West, 12 Vet. App. 307, 311 (1999); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Service connection for arthritis of the left hand is denied.  

A compensable initial rating for residuals of a left third 
finger injury is denied.  

A compensable initial rating for a dorsal chip fracture of 
the distal phalanx of the left little finger is denied.  

A higher initial rating for chondromalacia of the right knee 
is denied.  

A higher initial rating for chondromalacia of the left knee 
is denied.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals



 


